Per Curiam,
Whether the Lackawanna river was a call of senior surveys and a boundary line of the land in dispute was submitted to the jury and their verdict was for the plaintiff. A different finding would have established conclusively the defendant’s right and have entitled it to judgment in its favor. On its motion for judgment non obstante veredicto the court properly held that the question was one of construction. What are boundaries is a matter of law for the court to be determined by construction of the deed or survey; where they are is a question of fact for the jury. We are not convinced of error in the conclusion reached that the surveys called for the river as a boundary and we affirm the judgment entered in the Common Pleas for the reasons stated in thq, opinion of Judge Johnson, specially presiding at the trial.